

 
FIRST AMENDMENT TO RENEWAL AGREEMENT
 
THIS FIRST AMENDMENT TO RENEWAL AGREEMENT (this “First Amendment”), dated as of
June 30, 2005, is between CNL HOTELS & RESORTS, INC. (f/k/a CNL Hospitality
Properties, Inc.), a Maryland corporation (the “Company”), and CNL HOSPITALITY
CORP., a Florida corporation (the “Advisor”). (Each a “Party”, and collectively
the “Parties”). Defined terms used herein but not otherwise defined shall have
the meanings ascribed to such terms in that certain Renewal Agreement, dated as
of March 31, 2005, by and between the Parties (the “Renewal Agreement”).
 
R E C I T A L S:
 
WHEREAS, the Parties previously have entered into the Renewal Agreement; and
 
WHEREAS, Paragraph Three of the Renewal Agreement provides that (i) in the event
that the Parties cannot agree, after good faith negotiations, upon a new Rate on
or before July 1, 2005 (the “Arbitration Date”), the Parties shall submit the
determination of the Rate to binding arbitration, so long as such arbitration
shall not be inconsistent with applicable law or the Company’s Articles of
Amendment and Restatement, as amended (the “Charter”), and (ii) if it is
determined by the Company that arbitration is specifically inconsistent with
applicable law or the Charter, the Company shall notify the Advisor in writing
prior to July 1, 2005 (the “Notification Date”) and the Parties will negotiate
in good faith to agree upon an alternative method to determine the new Rate; and
 
WHEREAS, the Parties desire to extend until August 1, 2005 the Arbitration Date
and the Notification Date upon the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the Parties agree as follows:
 
1.  Paragraph Three of the Renewal Agreement is amended by deleting the
reference to July 1, 2005 in each of the fifth and sixth sentences and replacing
such date with August 1, 2005.
 
2.  Except as amended above, the Renewal Agreement shall remain in full force
and effect.
 
3.  This First Amendment may be executed in counterparts, each of which shall be
deemed an original and all of which, together, shall constitute a single
instrument.
 
SIGNATURES APPEAR ON THE FOLLOWING PAGE
 





 




--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, the Parties have duly executed this First Amendment as of
the date and year first above written.



 
CNL HOTELS & RESORTS, INC.
(f/k/a CNL Hospitality Properties, Inc.)
 
 
By: /s/ C. Brian Strickland
Name: C. Brian Strickland
Its: Executive Vice President
     
 
CNL HOSPITALITY CORP.
 
 
By: /s/ James M. Seneff, Jr.
Name: James M. Seneff, Jr.
Its: Chairman




 

 